  Case: 1:20-cv-02687 Document #: 21 Filed: 11/05/20 Page 1 of 3 PageID #:78




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 STACY CHILDRESS, individually and                :
 on behalf of others similarly situated,          :
                                                  :
        Plaintiff,                                :      Case No. 1:20-cv-02687
                                                  :
 v.                                               :
                                                  :
                                                  :
 EMPIRE TODAY, LLC,                               :
                                                  :
        Defendant.                                :
                                                  :
                                              /

                 STIPULATION OF DISMISSAL WITHOUT PREJUDICE

       Please take notice that Plaintiff Stacy Childress and Defendant Empire Today, LLC

hereby stipulate to the dismissal of this action without prejudice, with each party to bear its own

attorneys’ fees and costs.

       Dated November 5, 2020

                                                      Respectfully submitted,

                                              By: /s/ Avi R. Kaufman
                                                 Avi R. Kaufman
                                                 Email: kaufman@kaufmanpa.com
                                                 KAUFMAN P.A.
                                                 400 NW 26th Street
                                                 Miami, FL 33127
                                                 Ph. 305-469-5881

                                                      Juneitha Shambee, Esq.
                                                      Shambee Law Office, Ltd.
                                                      701Main St., Ste. 201A
                                                      Evanston, IL 60202
                                                      (773) 741-3602
                                                      juneitha@shambeelaw.com
                                                      ARDC: 6308145

                                                      Attorneys for Plaintiff and the putative Class
Case: 1:20-cv-02687 Document #: 21 Filed: 11/05/20 Page 2 of 3 PageID #:79




                                   By: /s/ Matthew J. Caccamo

                                           John S. Letchinger (#6207361)
                                           Matthew J. Caccamo (#6282605)
                                           Baker & Hostetler LLP
                                           191 North Wacker Drive, Ste. 3100
                                           Chicago, IL 60606-1901
                                           (312) 416-6206
                                           Fax: 312-416-6260

                                           Attorneys for Defendant
                                           Empire Today LLC




                                       2
  Case: 1:20-cv-02687 Document #: 21 Filed: 11/05/20 Page 3 of 3 PageID #:80




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 5, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF, and it is being served this day on all

counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF.



                                                   /s/ Avi R. Kaufman
                                                   Avi R. Kaufman




                                               3
